--------------------------------------------------------------------------------

EXHIBIT 10.4
 
INDIVIDUAL EMPLOYMENT CONTRACT
UNDEFINED TERM
WITH INTEGRATED SALARY
DIRECTION, TRUST AND MANAGEMENT
 
Name of Employer
GRAN TIERRA ENERGY COLOMBIA LTD.
Address of Employer
Calle 113 No. 7-80, Torre AR, Floor 17
Bogota, Colombia
Name of Employee
Duncan Nightingale
Address of Employee
Carrera 5 No. 131-90, Apt. 1605
Bogota, Colombia
Place and Date of Birth
Colchester- Canada, January 4th, 1959
Position to occupy
Senior Manager for Planning and Project Management
Integrated Monthly Salary
Nineteen thousand seven hundred and fourty two Canadian dollars (CDN$19.742)
Payment periods
 
Date of Initiation of Work
February 1st, 2011
Place where services are rendered
Bogota
City where contracted
Bogota



Between the undersigned, JULIAN GARCÍA SALCEDO, of age, domiciled in Bogota,
identified with citizenship card No. 19.421.914, acting as Legal Representative
of GRAN TIERRA ENERGY COLOMBIA LTD, a Colombian branch of a foreign company,
domiciled in Bogota, which hereinafter will be referred to as THE EMPLOYER, for
one hand, and DUNCAN NIGHTINGALE, identified with Canadian Passport No. BA
386341 and foreign identification card No. 391.739, which hereinafter will be
referred to as THE EMPLOYEE, on the other hand, have entered into an employment
contract that will be governed by the following clauses:


FIRST. PURPOSE. – THE EMPLOYEE is obliged with THE EMPLOYER to incorporate at
its service all its normal working capacity, in a personal and exclusive manner
in the performance of all the functions as Senior Manager for Planning and
Project Management, and any ancillary and complimentary originated from the same
position, in accordance with the orders and instructions that are imparted
verbally or in writing by THE EMPLOYER or its representatives or which are
deemed necessary in the performance of its functions. Likewise agrees not to
perform the same activities related to its position, not to deal during working
hours with matters or occupations different from the ones entrusted by THE
EMPLOYER without its previous authorization, as well as to abstain from
performing outside the company activities that will affect its health and cause
its organism to wear out in such way that will impede the proper rendering of
the services contracted. Paragraph 1. It is an integral part of this contract,
in everything that does not go against the Colombian law, the communication made
on December 7th, 2010 denominated “EXPATRIATE ASSIGNMENT TO GRAN TIERRA ENERGY
COLOMBIA LTD.” (Hereinafter “Expatriate Assignment Letter”), entered into on the
same date by Shane O’Leary, Chief Operating Officer of the company Gran Tierra
Energy Inc and THE EMPLOYEE. Paragraph 2. For the effects of the application of
the “Hypothetical Tax” referred to in article 8 of the Expatriate Assignment
Letter, THE EMPLOYEE authorizes THE EMPLOYER to deduct of its salary the
difference between the real tax and the hypothetical tax, with the purpose of
reaching the tax equality mentioned and accepted by THE EMPLOYEE in the
Expatriate Assignment Letter.
 
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
SECOND: WORKING DAY. - THE EMPLOYEE is obliged to comply with Forty Eight (48)
working hours per week, in the shifts and within the schedule determined by THE
EMPLOYER. Paragraph: Notwithstanding the latter, given the functions that will
be performed by THE EMPLOYEE, these are considered as DIRECTION, TRUST AND
MANAGEMENT, therefore it will not be subject to the maximum working hours
established by law and shall work the number of hours necessary to perform its
functions.


THIRD. PLACE WHERE SERVICES ARE RENDERED. – The work here hired will be
developed by THE EMPLOYEE in the places or sites that for such effect are
indicated by THE EMPLOYER. Likewise, THE EMPLOYEE accepts any transfer order
that is instructed to perform another position or function, as long as such
transfer does not imply work or salary deterioration. Paragraph: As indicated in
the heading of this contract, the principal site for the performance of the work
contracted will be the city of Bogota, however special travels may be requested
of THE EMPLOYEE to places were projects of the company are developed.


FOURTH. SALARY.- THE EMPLOYER will recognize and pay as retribution for the work
performed by THE EMPLOYEE¸ an Integrated Monthly Salary equivalent to Nineteen
Thousand Seven Hundred Forty Two Canadian Dollars (CDN$19.472), paid once or
twice a month, as determined by THE EMPLOYER, within it is included the
remuneration for Sunday rest and holidays which are referred to on Chapters I,
II and III of Title VII of the Substantive Labor Code. THE EMPLOYEE acknowledges
that the sum agreed rewards all the concepts listed in this clause. Paragraph 1.
The Parties consent that the salary agreed upon in this clause will be paid as
follows: (i) Sixty per cent (60%) in Colombian pesos at the exchange rate
equivalent to One Thousand Eight Hundred and Fifty Pesos (COP$1.850) for One
Canadian Dollar (CDN$1). Each year of the term of this contract, the parties
agree to review together the exchange rate previously mentioned. Any adjustment
agreed will only apply to the future. In case that there is no mutual agreement
to make the adjustment, the Parties agree that the exchange rate that will be
used will be the latest that was in force according to this contract and its
amendments; (ii) Forty Percent (40%) in Colombian pesos at the exchange rate in
force on the date of each payment. Paragraph 2. The Integrated Monthly Salary
agreed will compensate beforehand the amount of the ordinary salary,
supplementary work or extra hours, work on Sundays and holidays, fringe
benefits, such as severance, interests over severance, legal bonus, annual
bonus, and other extralegal stipulations made between the company and its
collaborators; additionally to the ones set forth during the term of this
contract, including aids and benefits in kind, such as nourishment and others.
In consequence, according to what is established in Article 18 of Law 50/90, THE
EMPLOYEE will only receive the Integral Monthly Salary agreed. In the event that
THE EMPLOYEE agrees and/or receives benefits, aids or extralegal bonuses, for
any cause, these will not constitute salary for any legal or fringe benefit
effect. Paragraph 3: Based on what is set forth in Article 128 of the
Substantive Labor Code, replaced by Article 15 of Law 50 of 1990, THE EMPLOYEE
and THE EMPLOYER have agreed that, in addition to what is foreseen in the law,
the following will not have constitute salary either in payment or in kind for
the effects of this contract, nor will affect the liquidation of fringe benefits
of labor credits: a) Possible bonus that THE EMPLOYEE may receive; b) Any type
of expenditure and its corresponding reimbursement related to expenditures or
other matters when THE EMPLOYEE makes business trips on behalf of THE EMPLOYER
(including but not limited to transportation, representation, support,
accommodation, either permanent or occasional, having in mind that its eventual
incidence in the salary is already included within the Integrated Salary); c)
The vehicle and maintenance expenditures of such in case that THE EMPLOYER
according to its policies and in virtue of the work, assigns it to THE EMPLOYEE;
d) The provision in kind, such as, nourishment, accommodation, clothes, laundry,
camp and casino services, and any other services of any nature that THE EMPLOYER
grants or eventually grants in the future to THE EMPLOYEE; and e) In general,
any stipends, bonus, fringe benefits, benefits, aids, supplies, gratifications
and accrual of any nature granted by THE EMPLOYER to THE EMPLOYEE according to
is internal administrative policies, without taking into account its origin,
purpose or periodicity. Paragraph 4: For clarity of the Parties, THE EMPLOYEE
recognizes and accepts that its salary will only be one and it will be paid by
THE EMPLOYER, without the employee having the right to claim additional salaries
to affiliates, parent companies or subsidiaries of THE EMPLOYER. Paragraph 5:
THE EMPLOYEE will have a form of extralegal benefits according to the policies
established for that effect by THE EMPLOYER.


 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
FIFTH: JUST CAUSES OF TERMINATION.- Are just causes for termination of this
employment agreement, the breach of any of the obligations contained herein, as
well as the ones set forth in Article 7 of Decree 2351 of 1965 and on behalf of
THE EMPLOYEE for the following faults which are classified as grave: a) The
grave violation by THE EMPLOYEE of any of its legal, contractual and regulatory
obligations; b) The lack of attendance to work, without enough excuse at
discretion of THE EMPLOYER, twice (2) within the same calendar month; c) The
performance by THE EMPLOYEE of paid work at the service of third parties without
the authorization of THE EMPLOYER; d) Repeated disagreements with coworkers; e)
The breach of the confidentiality obligations contained in clause nine of this
contract; f) The fact that THE EMPLOYEE attends work drunk or drinks alcoholic
beverages in the place of work, even for the first time; g) The fact that THE
EMPLOYEE abandons the site of work without permission of its superior or without
a clear justification; h) The lack of attendance of a complete work day or more,
without sufficient excuse at discretion of THE EMPLOYER, unless force majeure.
Paragraph 1. It will also be a just cause of permanent termination of this
employment contract by THE EMPLOYER, the notice that it receives of Gran Tierra
Energy Inc. (parent company of THE EMPLOYER) in which it communicates that the
employment contract of THE EMPLOYEE must be terminated and THE EMPLOYEE
transferred to work in such parent company. In this case, there will be no
circumstance whatsoever for THE EMPLOYEE to claim payment of compensation for
the termination. Paragraph 2. THE EMPLOYEE acknowledges the following existing
documents of THE EMPLOYEE and obliges in a special manner to comply with the
obligations contained in them: a) Code of Business Conduct & Ethics, b) Use of
Computer Policy, c) Alcohol and Drug Policy, Safety and Industrial Security
Policy, and d) Internal Work Regulation; these documents have been delivered in
what is nominated by the Parties as “New Employee Orientation Binder”. The
breach of said obligations could also be a just cause for the termination of the
employment contract.


SIXTH. TERM.- The first two (2) months of this contract will be deemed as a
probation period and therefore any of the parties may unilaterally terminate it
at any time during such term without any time of compensation. Expired such
term, the term will be undefined.


SEVENTH: TOTAL AGREEMENT AND MODIFICATIONS.- The present contract replaces in
its integrity and leaves without effect any other verbal or written agreement
made prior between the Parties. In consequence, the parties declare that they
will not recognize validity to verbal stipulations made in relation to this
contract which constitutes the complete and total agreement regarding its
purpose, in such way that any modification suffered to the present contract must
be made in writing.


 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
EIGHT: INTELECTUAL AND INDUSTRIAL PROPERTY.- The discoveries and inventions and
improvement of procedures, as well as all the works and consequently the results
of the activities of THE EMPLOYEE or when by nature of its functions it had
access to secrets of confidential investigations, will remain exclusive property
of THE EMPLOYER. Additionally, the latter will have the right to patent in its
name or in the name of third parties those inventions or improvements, for which
THE EMPLOYEE will accept to provide timely the knowledge regarding the
corresponding formality and to sign and grant the powers and documents necessary
for such purpose, when requested by THE EMPLOYER, without the latter being
obliged to pay compensation whatsoever.


NINETH: CONFIDENTIALITY.-  In addition to the special obligations contained in
Article 58 of the Substantive Labor Code and the ones that in specific manner
have been agreed in other clauses of this employment contract, THE EMPLOYEE is
obliged to maintain confidential the information related to THE EMPLOYER and
specially, the information of projects, contracts or services that are delivered
or divulged to THE EMPLOYEE, or used and develop by such. In this sense the
information that is delivered to THE EMPLOYEE shall be used exclusively for the
compliance and performance of the contracted functions. Any other use or
destination that is given to such will have to be previously authorized by THE
EMPLOYER. Paragraph 1: For the effects of this clause, information will be,
without being an exhaustive list: Documents, Invoices, Orders, Minutes,
Contracts, Proposals, Conversations, Studies, Evaluations, Compilations, Data,
Analysis, Design, Recordings, Archives, Interpretations of any type, nature or
kind, related to the feasibility of performing Projects, Contracts or Services
by THE EMPLOYER. Paragraph 2: The breach of the obligations or prohibitions
referred to in this clause, will allow the imposition of disciplinary sanctions
or the termination of the contract with just cause, depending on the gravity of
the fault. However, in the event that THE EMPLOYER breaches the obligation to
maintain confidential the information, without prejudice of the disciplinary
sanctions and possibility of termination the employment contract with just
cause, THE EMPLOYER may as well request and/or claim the payment of a
compensation for the total amount of the damages that the breach may cause.
Paragraph 3: The confidentiality obligation referred to in this clause will
subsist for two (2) calendar years after the termination of the employment
contract, regardless of the cause of termination.


TENTH: WORK TOOLS: In case that among the work tools THE EMPLOYER provides THE
EMPLOYEE a personal computer, this one recognizes and accepts that it is
exclusively provided for labor purposes, this is, with the purpose of giving
assistance in the search and development, promotional effort, general
communications and any other matter related to the job. In this sense, the email
and other forms available of internet access shall only be used for business
purposes and will be deemed work tools, reason for which it is totally
prohibited the use for different effects than the ones related to the inherent
or entrusted activities to the position. Paragraph 1: According to the above,
THE EMPLOYEE recognizes and accepts that its email as well as the communications
network are not private nor for personal use, expressly and irrevocably
authorizing THE EMPLOYER to monitor and review the communications in the
computer, every time that it is deemed necessary. Paragraph 2: It is absolutely
prohibited to transfer, copy or reproduce the archives, software, images or
internet texts, pages or public billboards of the company’s data network. THE
EMPLOYER agrees that the designated computer and the data network of the company
will not be used for the access, exhibition, copy, circulation, storage or
distribution of pornographic, racist, sexists information or that induces to
crime nor for the broadcasting of politically sensible material, available
through internet or for the storage of MP3 files that clog the proper
functioning of the equipment. In this sense, it is specifically prohibited the
projection, reproduction and storage of pornographic, racist, sexist or that
incite violence, as well as the circulation of illegal or immoral material from
internet. Paragraph 3: THE EMPLOYEE acknowledges, accepts and authorizes THE
EMPLOYER to, using the proper magnetic systems, monitor and record all and every
one of the telephone conversations held by the first from or with THE EMPLOYER’s
offices. Additionally, and unconditionally or irrevocable, THE EMPOYEE
authorizes THE EMPLOYER to use the corresponding tapes, without any type of
previous requirement, for any of the following purposes: a) To present them as
evidence in any type of administrative, judicial proceeding, arbitration,
amicable resolution or in settlement hearing, in which THE EMPLOYER, one of its
partners, contractors are part; b) For evidentiary purposes when judicial
authorities requests so; c) For the evidentiary purposes in any time of
proceeding, acts or administrative investigation initiated by any governmental
authority: d) To verify the proper compliance of the duties, obligations and
legal and contractual responsibilities, in charge of THE EMPLOYEE.


 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
ELEVENTH: ADDRESS AND NOTICES.- In the heading of this contract THE EMPLOYEE has
provided and noted the actual address of his permanent residence. Every and all
notice that THE EMPLOYER would have to make to THE EMPLOYEE derived from the
performance or termination of this contract, will be held as valid and legal if
it is directed to THE EMPLOYEE´s address as filed in THE EMPLOYER´S offices. In
any event of change of residence, THE EMPLOYEE is obliged to notify such
circumstance to THE EMPLOYER within the next five (5) days of said change,
otherwise the information provided to THE EMPLOYER will still be held as valid
for all legal purposes.


In witness whereof, this employment contract is signed in the city of Bogotá
D.C., the thirty first (31st) day of January of two thousand eleven (2011).
 

THE EMPLOYER   THE EMPLOYEE  
/s/Julián García Salcedo
  /s/ Duncan Nightingale   Julián García Salcedo   Duncan Nightingale   GRAN
TIERRA ENERGY COLOMBIA LTD               WITNESS       /s/ Angela Laganis      

 
 
Page 5 of 5

--------------------------------------------------------------------------------